Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-23 are pending.  Claims 1, 17 and 21-23 are independent.  Claim 1 is amended and new Claim 23 is added.
This Application is published as 20200321014.
Apparent earliest priority June 2013.  
This Application is a continuation of U.S. 14/973729 issued as U.S. 9,997,167.  A Terminal Disclaimer over the term of the parent was electronically filed and approved on 7/25/2022.  This Application is also a continuation of 15/910,954 issued as U.S. 10,714,106 which was withdrawn from issue on 5/11/2021.
Pending Claims allowed.
Response to Amendments
Rejection of Claims 1-22 under Obviousness Double Patenting is withdrawn in view of the filing of the Terminal Disclaimer.
Rejection of Claims 1-16 are 35 U.S.C. 101 is withdrawn in view of the amendments to Claim 1.  
Response to Arguments
Claim 1 is amended to provide:
1. A jitter buffer control for controlling a provision of a decoded audio content on the basis of an input audio content, 
wherein the jitter buffer control is configured to select a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner; and 
wherein the jitter buffer control is implemented using a hardware apparatus, or using a computer, or using a combination of a hardware apparatus and a computer.
New Claim 23 is a system claim with limitations similar to system Claim 1.  Claim 23 has added the qualifier “at least” which means that the jitter buffer control may select between other types of time-scaling in addition to selecting between a frame-based time scaling and a sample-based time scaling.
23. A jitter buffer control for controlling a provision of a decoded audio content on the basis of an input audio content, 
wherein the jitter buffer control is configured to select between at least a frame-based time scaling and a sample-based time scaling in a signal-adaptive manner, and 
wherein the jitter buffer control is implemented using hardware apparatus, or using a computer, or using a combination of a hardware apparatus and a computer.
Note as support for new Claim 23:

    PNG
    media_image1.png
    145
    736
    media_image1.png
    Greyscale

Response 8.
	Applicant’s arguments are persuasive.
	Sundqvist (U.S. 2007/0206645) teaches using the “information about the received signal to determine by the jitter buffer controller, whether the size of the jitter buffer needs to be adapted.”  The Claim uses the information about the received signal to determine whether to “select a frame-based time scaling or a sample-based time scaling.”
Allowable Subject Matter
Pending Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, refer to the claims of parent U.S. 14/973,729 which expound the same concept with a more appropriate number of words and the reasons for allowance provided in the notice of allowance of 2/9/2018 for this parent application.  Further, note the arguments provided by the Applicant in the Response dated 7/22/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, note the references provided in the notice of allowance of 2/9/2018 for U.S. 14/973,729.
Taleb (U.S. 20140172420): “3. The voice or audio signal processor of claim 1, wherein the adaptation control means is configured to determine a number of samples by which to amend the length of the decoded voice or audio signal upon the basis of the processing complexity measure, and to transmit a time scaling request to the controllable time scaler, and wherein the controllable time scaler is configured to amend the length of the decoded voice or audio signal by the determined number of samples.”
Anderson (U.S. 20030167170): performs frame-based scaling based on the time between samples:  “1. A method of manipulating a digitized sound signal transferred over a packet switched network in the form of data packets, the method being operable in a communication system at a receiver end arranged to decode received sound data packets into sound signal frames to be played back, the method including the step of: manipulating the length of received signal frames by performing time expansion or time compression of one or more signal frames at time varying intervals and with time varying lengths of the expansion or the compression, said intervals and said lengths being determined so as to maintain a continuous flow of signal samples to be played back.”  2. The method of claim 1, wherein each of said time varying lengths is dependent upon a signal fitting criteria with respect to the signal characteristics of the digitized sound signal part to be manipulated.”  “3. The method of claim 1, wherein a resolution of the length manipulation is a fraction of the time between two samples of said digitized sound signal, thereby enabling an improved signal fitting quality when performing said time expansion or said time compression.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GESELLSCHAFT, FRAUNHOFER , "On Jitter Buffer Management in the Design Constraints", 3GPP DRAFT; AHEVS-044, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) MOBILE COMPETENCE CENTER; FRANCE, vol. SAWG4, no. San Diego; 20110511, 05/10/2011, 05/10/2011.
Comparison with the parent:
Instant Application
Reference Patent 9,997,167
1. A jitter buffer control for controlling a provision of a decoded audio content on the basis of an input audio content, 
1. An audio decoder for providing a decoded audio content on the basis of an input audio content, the audio decoder comprising: 

a jitter buffer configured to buffer a plurality of audio frames representing blocks of audio samples; 

a decoder core configured to provide blocks of audio samples on the basis of audio frames received from the jitter buffer; 

a sample-based time scaler, wherein the sample based time scaler is configured to provide time-scaled blocks of audio samples on the basis of blocks of audio samples provided by the decoder core; and 

a jitter buffer control for controlling the provision of the decoded audio content on the basis of the input audio content, 
wherein the jitter buffer control is configured to select a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner.
wherein the jitter buffer control is configured to select a frame-based time scaling or a sample-based time scaling in a signal-adaptive manner, such that a decision whether a frame-based time scaling or a sample-based time scaling is used is adapted to the characteristics of the audio signal, 
wherein the jitter buffer control is implemented using a hardware apparatus, or using a computer, or using a combination of a hardware apparatus and a computer.
wherein the jitter buffer control is implemented using a hardware apparatus, or using a computer, or using a combination of a hardware apparatus and a computer, and 

wherein the jitter buffer control is configured to select a frame-based time scaling, which is performed by the jitter buffer, or a sample-based time scaling, which is performed by the sample-based time scaler, in a signal-adaptive manner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659